Beck, P. J.
1. Several grounds of the motion for a new trial complain of the court’s ruling upon the admissibility of evidence, but do not state the name of the witness whose testimony was admitted or rejected; and this court has ruled more than once that ground's of a motion for a new trial complaining of the admission or rejection of evidence should show, in order to be complete, the name of the witness whose testimony, was admitted or rejected. Sims v. Sims, 131 Ga. 262 (62 S. E. 192).
2 In other grounds of the motion complaining of the admission of testimony it does not appear how the' testimony which was admitted over objection was material or could have been hurtful to the plaintiff in error.
3. Certain inaccuracies which appear in the portions of the charge complained of are not of such character as to be cause for the grant of a new trial.
4. The evidence authorized the verdict.

Judgment affirmed.


All the Justices eoncur.